DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was filed on 7/6/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Drawings
The drawings filed 7/6/2020 were accepted.


Claim Objections
Claim 14 is objected to because of the following informalities: claim 14 states "before the modify the first network document". This phrase should be replaced with "before the modifying of the first network document" or "before the modification of the first network document". Appropriate correction is required.
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 112
Claims 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 15 and 16 recite the limitation "the format". There is insufficient antecedent basis for this limitation in the claim. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-11, 13-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Magdy (WO2014048479A1; published 4/3/2014) in view of Liang et al (US 20170308792 A1; filed 4/22/2016).

With regards to claim 1, Magdy discloses a method comprising:
detecting a first user access of a first user, the first user access directed to a first network document (Magdy, abstract: “creates or augments an electronically rendered publication document”; Magby, p. 17, lines 11-14: “The supplemental content 4' which has been automatically generated can be linked to the original publication document 1 so that it is accessible to a user interacting with the publication document 1 , thereby augmenting the original publication document”);
determining, based on the first network document, one or more first network document concepts in the first network document (Magdy, abstract: “augments an electronically rendered publication document comprising: identifying a topic of the publication document”)…
obtaining, based on the one or more first network document concepts, one or more additional network documents, the additional network documents include at least a first concept of the one or more first network document concepts (Magdy, abstract: “analysing the content of multiple microblogs to identify classification features, the classification features comprising evidence that a microblog from the multiple microblogs is in a particular microblog classification; identifying microblogs relevant to the topic of the publication document”); and
modifying… based on the one or more additional network documents, the first network document to include at least a portion of the first concept from the one or more additional network documents (Magdy, abstract: “collating into supplemental microblog content at least those microblogs or the content from those microblogs which fall into a particular microblog classification and which are relevant to the topic of the publication topic; linking the publication document with the supplemental microblog content. Preferably the supplemental microblog content is rendered alongside or within the publication document.”).
	However, Magdy does not disclose retrieving… a first user profile of the first user; identifying, based on the first network document concepts and further based on the first user profile, a first knowledge gap of the first user… modifying, based on the first knowledge gap… the first network document.
	Liang et al teaches retrieving… a first user profile of the first user (Liang et al, paragraph 46: “User modeler 150 may maintain a profile database 160 that stores user profiles for users of knowledge automation system”); identifying, based on the first network document concepts and further based on the first user profile, a first knowledge gap of the first user (Liang et al, paragraph 173: “Knowledge gaps may also vary from one user to another user (e.g., one user's familiarity with a subject area may mean that no knowledge gap is observed whereas a less experienced user may be left searching for knowledge). Automatically identifying knowledge gaps in a knowledge automation system”)… modifying, based on the first knowledge gap… the first network document (Liang et al, paragraph 178: “The system can correlate those areas to existing or anticipated knowledge gaps, and notify the knowledge publisher of the knowledge gaps, prompting the knowledge publisher to add or modify content to bridge the gaps. In some embodiments, a knowledge service can automatically search various data sources (e.g., including the Internet) based on the identified knowledge gaps, and the results can be provided to the knowledge publisher to accelerate bridging of the gap.”).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined Magdy and Liang such that the invention used user information to determine which additional content to render with the webpage in order to supplement the user’s knowledge when there is a gap between the level of the document and the user. This would have enabled the individual users to be provided with the knowledge best suited for them (Liang, paragraph 173: “Knowledge gaps may also vary from one user to another user (e.g., one user's familiarity with a subject area may mean that no knowledge gap is observed whereas a less experienced user may be left searching for knowledge). Automatically identifying knowledge gaps… can improve the knowledge coverage of the knowledge automation system.”).

With regards to claim 2, which depends on claim 1, Magby discloses formatting, before the modifying of the first network document, the one or more additional network documents (Magby, p. 15, lines 10-13: “The multiple microblogs 4 can be normalised into microblog data of a predetermined format and stored in an index of microblogs.”).

With regards to claim 3, which depends on claim 2, Magby discloses wherein the formatting is based on the first network document (Magby, p. 43, lines 5-14: “In one embodiment of the present invention, the publication document 1 is a live television broadcast with both video and audio content data 2… The relevant microblogs 4 are then categorised as comments or non-comments and the relevant comments 4' are returned to the broadcaster and shown live on a constantly updating ticker banner, for example, under the television news broadcast whilst the live event progresses”).

With regards to claim 5, which depends on claim 1, Magby discloses obtaining, based on the one or more first network document concepts, one or more second additional network documents, the second additional network documents includes at least a second concept of the one or more first network document concepts (Magby, p. 10, lines 25-27: “analysing the content of the publication document and extracting one or more publication topics from the content data of the publication document; analysing the content of multiple microblogs and identifying a microblog topic or topics from the content of the multiple microblogs; matching a microblog topic to a publication topic”; the “one or more publication topics” indicates a second concept); and modifying… based on the one or more additional network documents, the first network document to include at least a portion of the second concept from the one or more second additional network documents (Magby, p. 10, lines 27-31: “collating into supplemental microblog content at least those microblogs or the content from those microblogs with a microblog topic that matches the publication topic; linking the publication document relating to the matched publication topic with the matched supplemental microblog content. Preferably, presenting the supplemental microblog content with the publication document.”).
Magby does not disclose yet Liang et al teaches modifying, based on the first knowledge gap… network document (Liang et al, paragraph 178: “The system can correlate those areas to existing or anticipated knowledge gaps, and notify the knowledge publisher of the knowledge gaps, prompting the knowledge publisher to add or modify content to bridge the gaps. In some embodiments, a knowledge service can automatically search various data sources (e.g., including the Internet) based on the identified knowledge gaps, and the results can be provided to the knowledge publisher to accelerate bridging of the gap.”).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined Magdy and Liang such that the invention used user information to determine which additional content to render with the webpage in order to supplement the user’s knowledge when there is a gap between the level of the document and the user. This would have enabled the individual users to be provided with the knowledge best suited for them (Liang, paragraph 173: “Knowledge gaps may also vary from one user to another user (e.g., one user's familiarity with a subject area may mean that no knowledge gap is observed whereas a less experienced user may be left searching for knowledge). Automatically identifying knowledge gaps… can improve the knowledge coverage of the knowledge automation system.”).


With regards to claim 6, which depends on claim 1, Magby discloses detecting a second user access of the first user, the second user access directed to a second network document (Magby, p. 28, lines 15-16: “The test set provides a set of news articles instead of the topics of the TREC 201 1 microblog track data.” (this citation was just added to show the invention could be performed multiple times) Magby, p. 17, lines 11-14: “The supplemental content 4' which has been automatically generated can be linked to the original publication document 1 so that it is accessible to a user interacting with the publication document 1 , thereby augmenting the original publication document”); 
determining, based on the second network document, one or more second network document concepts in the second network document (Magdy, abstract: “augments an electronically rendered publication document comprising: identifying a topic of the publication document”)…
obtaining, based on the one or more second network document concepts, one or more second additional network documents, the second additional network documents include at least a second concept of the one or more second network document concepts (Magdy, abstract: “analysing the content of multiple microblogs to identify classification features, the classification features comprising evidence that a microblog from the multiple microblogs is in a particular microblog classification; identifying microblogs relevant to the topic of the publication document”); and 
modifying… based on the one or more second additional network documents, the second network document to include at least a portion of the second concept from the one or more second additional network documents (Magdy, abstract: “collating into supplemental microblog content at least those microblogs or the content from those microblogs which fall into a particular microblog classification and which are relevant to the topic of the publication topic; linking the publication document with the supplemental microblog content. Preferably the supplemental microblog content is rendered alongside or within the publication document.”).
	Liang et al teaches identifying, based on the second network document and further based on the first user profile, a second knowledge gap of the first user (Liang et al, paragraph 173: “Knowledge gaps may also vary from one user to another user (e.g., one user's familiarity with a subject area may mean that no knowledge gap is observed whereas a less experienced user may be left searching for knowledge). Automatically identifying knowledge gaps in a knowledge automation system”; paragraph 43: “In some embodiments, user requests can be monitored to detect missing content, and knowledge automation system 100 may perform knowledge brokering to fill these knowledge gaps”)… modifying, based on the second knowledge gap… the second network document (Liang et al, paragraph 178: “The system can correlate those areas to existing or anticipated knowledge gaps, and notify the knowledge publisher of the knowledge gaps, prompting the knowledge publisher to add or modify content to bridge the gaps. In some embodiments, a knowledge service can automatically search various data sources (e.g., including the Internet) based on the identified knowledge gaps, and the results can be provided to the knowledge publisher to accelerate bridging of the gap.”).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined Magdy and Liang such that the invention used user information to determine which additional content to render with the webpage in order to supplement the user’s knowledge when there is a gap between the level of the document and the user. This would have enabled the individual users to be provided with the knowledge best suited for them (Liang, paragraph 173: “Knowledge gaps may also vary from one user to another user (e.g., one user's familiarity with a subject area may mean that no knowledge gap is observed whereas a less experienced user may be left searching for knowledge). Automatically identifying knowledge gaps… can improve the knowledge coverage of the knowledge automation system.”).

With regards to claim 7, which depends on claim 1, Magby discloses detecting a second user access of a second user, the second user access directed to the first network document (Magdy, abstract: “creates or augments an electronically rendered publication document”; Magby, p. 17, lines 11-14: “The supplemental content 4' which has been automatically generated can be linked to the original publication document 1 so that it is accessible to a user interacting with the publication document 1 , thereby augmenting the original publication document”).
However, Magby does not disclose retrieving, and based on the second user access, a second user profile of the second user; and identifying, and based on the first network document concepts and further based on the second user profile, a second knowledge gap of the second user.
Liang et al teaches retrieving, and based on the second user access, a second user profile of the second user (Liang et al, paragraph 46: “User modeler 150 may maintain a profile database 160 that stores user profiles for users of knowledge automation system”); identifying, and based on the first network document concepts and further based on the second user profile, a second knowledge gap of the second user (Liang et al, paragraph 173: “Knowledge gaps may also vary from one user to another user (e.g., one user's familiarity with a subject area may mean that no knowledge gap is observed whereas a less experienced user may be left searching for knowledge). Automatically identifying knowledge gaps in a knowledge automation system”).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined Magdy and Liang such that the invention used user information of the second user to determine which additional content to render with the webpage in order to supplement the second user’s knowledge when there is a gap between the level of the document and the second user, which may be different from the first user. This would have enabled the individual users to be provided with the knowledge best suited for them (Liang, paragraph 173: “Knowledge gaps may also vary from one user to another user (e.g., one user's familiarity with a subject area may mean that no knowledge gap is observed whereas a less experienced user may be left searching for knowledge). Automatically identifying knowledge gaps… can improve the knowledge coverage of the knowledge automation system.”).

With regards to claim 8, which depends on claim 7, Magby discloses obtaining, based on the one or more first network document concepts, one or more additional network documents, the additional network documents include at least a second concept of the one or more first network document concepts (Magdy, abstract: “analysing the content of multiple microblogs to identify classification features, the classification features comprising evidence that a microblog from the multiple microblogs is in a particular microblog classification; identifying microblogs relevant to the topic of the publication document”); and modifying… based on the one or more additional network documents, the first network document to include at least a portion of the second concept from the one or more additional network documents (Magdy, abstract: “collating into supplemental microblog content at least those microblogs or the content from those microblogs which fall into a particular microblog classification and which are relevant to the topic of the publication topic; linking the publication document with the supplemental microblog content. Preferably the supplemental microblog content is rendered alongside or within the publication document.”).
Magby does not disclose yet Liang et al teaches modifying, based on the second knowledge gap… the first network document (Liang et al, paragraph 178: “The system can correlate those areas to existing or anticipated knowledge gaps, and notify the knowledge publisher of the knowledge gaps, prompting the knowledge publisher to add or modify content to bridge the gaps. In some embodiments, a knowledge service can automatically search various data sources (e.g., including the Internet) based on the identified knowledge gaps, and the results can be provided to the knowledge publisher to accelerate bridging of the gap.”).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined Magdy and Liang such that the invention used individual user information to determine which additional content to render with the webpage in order to supplement that user’s knowledge gap. This would have enabled the individual users to be provided with the knowledge best suited for them (Liang, paragraph 173: “Knowledge gaps may also vary from one user to another user (e.g., one user's familiarity with a subject area may mean that no knowledge gap is observed whereas a less experienced user may be left searching for knowledge). Automatically identifying knowledge gaps… can improve the knowledge coverage of the knowledge automation system.”).


With regards to claim 9, which depends on claim 7, Magby discloses obtaining, based on the one or more first network document concepts, one or more additional network documents, the additional network documents include at least the first concept of the one or more first network document concepts (Magdy, abstract: “analysing the content of multiple microblogs to identify classification features, the classification features comprising evidence that a microblog from the multiple microblogs is in a particular microblog classification; identifying microblogs relevant to the topic of the publication document”); and modifying… based on the one or more additional network documents, the first network document to include at least a portion of the first concept from the one or more additional network documents (Magdy, abstract: “collating into supplemental microblog content at least those microblogs or the content from those microblogs which fall into a particular microblog classification and which are relevant to the topic of the publication topic; linking the publication document with the supplemental microblog content. Preferably the supplemental microblog content is rendered alongside or within the publication document.”).
Magby does not disclose yet Liang et al teaches modifying, based on the second knowledge gap… the first network document (Liang et al, paragraph 178: “The system can correlate those areas to existing or anticipated knowledge gaps, and notify the knowledge publisher of the knowledge gaps, prompting the knowledge publisher to add or modify content to bridge the gaps. In some embodiments, a knowledge service can automatically search various data sources (e.g., including the Internet) based on the identified knowledge gaps, and the results can be provided to the knowledge publisher to accelerate bridging of the gap.”).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined Magdy and Liang such that the invention used individual user information to determine which additional content to render with the webpage in order to supplement that user’s knowledge gap. This would have enabled the individual users to be provided with the knowledge best suited for them (Liang, paragraph 173: “Knowledge gaps may also vary from one user to another user (e.g., one user's familiarity with a subject area may mean that no knowledge gap is observed whereas a less experienced user may be left searching for knowledge). Automatically identifying knowledge gaps… can improve the knowledge coverage of the knowledge automation system.”).

With regards to claim 10, which depends on claim 1, Magby does not disclose wherein the first user profile is based on one or more demographics of the first user.
However Liang et al teaches wherein the first user profile is based on one or more demographics of the first user (Liang, paragraph 8: “In some embodiments, the seeded profile information of the user may include one or more of a job junction of the user, a role of the user, an expertise of the user, an age of the user, a location of the user, and a gender of the user.”).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined Magdy and Liang such that the invention used user information of the user, including demographic information. This would have enabled the individual users to be provided with the knowledge best suited for them (Liang, paragraph 173: “Knowledge gaps may also vary from one user to another user (e.g., one user's familiarity with a subject area may mean that no knowledge gap is observed whereas a less experienced user may be left searching for knowledge). Automatically identifying knowledge gaps… can improve the knowledge coverage of the knowledge automation system.”).


With regards to claim 11, which depends on claim 1, Magby does not wherein the first knowledge gap is calculated based on asking the first user one or more questions.
However, Liang et al teaches wherein the first knowledge gap is calculated based on asking the first user one or more questions (Liang, paragraph 67: “User profile 462 may include a seeded profile 464, and an augmented profile 472. Seeded profile 464 may include information about the user that is seeded or provided to the system when the user enrolls or registers in the knowledge automation system. For example, seeded profile 464 may include information such as the name of the user, the location and/or time zone of the user, role and/or job function of the user, work group the user is part of, experience of the user, expertise of the user, etc.”; Liang et al, paragraph 173: “Knowledge gaps may also vary from one user to another user (e.g., one user's familiarity with a subject area may mean that no knowledge gap is observed whereas a less experienced user may be left searching for knowledge). Automatically identifying knowledge gaps in a knowledge automation system”)).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined Magdy and Liang such that the invention receives user information directly from the user when . This would have enabled the individual users to be provided with the knowledge best suited for them (Liang, paragraph 173: “Knowledge gaps may also vary from one user to another user (e.g., one user's familiarity with a subject area may mean that no knowledge gap is observed whereas a less experienced user may be left searching for knowledge). Automatically identifying knowledge gaps… can improve the knowledge coverage of the knowledge automation system.”).

Claims 13-15 recite substantially similar limitations to claims 1-3 respectively and are thus rejected along the same rationales.

Claim 17 recites substantially similar limitations to claim 1 and is thus rejected along the same rationale.

Claims 18-20 recite substantially similar limitations to claims 5-7 respectively and are thus rejected along the same rationales.


Claims 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Magdy in view of Liang et al, and further in view of Seeman (US20050160065A1, filed 10/4/2004).


With regards to claim 4, which depends on claim 2, Magby does not disclose wherein the formatting is based on the first user profile of the first user.
However, Seeman teaches wherein the formatting is based on the first user profile of the first user (Seeman, paragraph 47: “a rendering engine converts a web page from its conventional form to a reformatted form based on user preferences”; paragraph 99: “FIG. 3A shows user pc 110 having scenario-specific style sheet rules 117”). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined Magby and Seeman such that the user could store preferences for the format in which the modified webpage is displayed. “The user preferences represent the physical capabilities of the user's access device, and the user's semantic and personal preferences for how content should be displayed” (Seeman, abstract).

Claim 16 recites substantially similar limitations to claim 4 and is thus rejected along the same rationale.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gilmour (US20170308792A1): Teaches extracting terms from a document to find a user’s knowledge base.
Kiyoujima (JPH09204418A): Teaches helping a user understand a document by adding information to the document based on the user’s understanding.
Krishnaswamy (US20170034107A1): Teaches adding annotations to a webpage to include informative comments.
Waddilove (Waddilove, Roland. “Get Word Definitions with a Web Browser Dictionary Add-On.” RAW Computing, 19 May 2019, www.rawinfopages.com/tips/2014/03/get-dictionary-definitions-in-your-browser.): 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRODERICK C ANDERSON whose telephone number is (313)446-6566. The examiner can normally be reached Monday-Friday 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 5712724124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.C.A/Examiner, Art Unit 2178                                                                                                                                                                                                        

/STEPHEN S HONG/Supervisory Patent Examiner, Art Unit 2178